Proceeding pursuant to CPLR article 78 (see Judiciary Law, § 752; CPLR 7801, subd 2) to review an order and mandate (one paper) of the Supreme Court, Queens County, entered May 2, 1977, which adjudged the petitioner guilty of criminal contempt committed in the immediate presence of the court and fined him $250. Petition granted; order and mandate annulled, on the law, without costs or disbursements, and fine ordered remitted. The mandate of commitment merely states that the petitioner, an attorney, during the course of a trial, "did continually interrupt, criticize and make statements to the Presiding Justice despite repeated orders and warnings to desist from doing so”. This statement was not sufficient to satisfy the statutory requirements (see Judiciary Law, § 752; Matter of Waldman v Churchill, 262 NY 247). Furthermore, the trial transcript indicates that the statements of petitioner, for which the court found him to be in contempt, were misunderstood by the court and there was no showing that they were made for any reason other than to protect the record in the best interests of his client (see Matter of Rotwein [Goodman], 291 NY 116). Hopkins, J. P., Latham, Cohalan, Damiani and Hawkins, JJ., concur.